Citation Nr: 1760026	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Des Moines, Iowa.  

The Veteran testified at an October 2016 videoconference before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file. 

The Veteran was notified by RO letter of February 28, 2014, of a February 2014 rating decision denying service connection for ischemic heart disease (IHD); diabetes mellitus, Type II; and hypertension, claimed as due to various contaminants including inservice exposure to herbicides from airplanes, chemical tankers, tanks, and jeeps that had been in Vietnam and while he was stationed at Ft. Leonard Wood.  His Notice of Disagreement (NOD) was received in March 2014, and a Statement of the Case (SOC) was issued in August 2014.  

However, no VA Form 9, Appeal to the Board, or equivalent has been filed which would have perfected the appeal as to the claims for service connection for ischemic heart disease (IHD); diabetes mellitus, Type II; and hypertension and, so, those matters are not before the Board at this time.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  



FINDINGS OF FACT

1.  Chronic bilateral hearing loss, including sensorineural hearing loss, was first demonstrated many years after active service and is not related to any disease, injury, or incident of service. 

2.  Chronic bilateral tinnitus was first demonstrated many years after active service and is not related to any disease, injury, or incident of service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letter in October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) and personnel records have been obtained.  

The Veteran has been given a VA examination as to the service-connection claims in May 2013, and an addendum opinion was obtained later in May 2013 as to the claim for service connection for tinnitus.  At the time of the examination, and addendum opinion, his claims file was reviewed.  See 38 U.S.C. § 5103A(a)(1) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); and 38 C.F.R. § 3.159(c)(4)(i).

The Veteran testified in support of his claims at an October 2016 videoconference before the undersigned Veterans Law Judge (VLJ) in October 2016, and a transcript is of record.  

At the hearing it was requested that the Veteran be afforded another VA audiometric evaluation because the Veteran had reported that when he exited the reserves he did not receive a hearing examination and a current examination might be able to determine whether he had had "good hearing from his reenlistment where we saw a degradation."  Page 13 of the transcript.  In this regard, the rationale for a more recent examination was not made clear, but it was apparently inferred that a current examination might clarify whether audiometric testing in the 1970s was sufficiently accurate.  However, it was not made clear by what means an examination now, at time four decades after service, could clarify the accuracy of audiometric testing in the 1970s, particularly in light of the Veteran's having undergone a VA audiology evaluation in 2013.  Thus, the Board finds that there is no need for an additional VA audiology evaluation.  

There has been no allegation that there is any deficiency with respect to any VA notice, or as to the conduct of the Board videoconference.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. at 121-22.  Thus, the Board finds that the duty to assist has been met.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The report of the examination in July 1973 for entrance into the Army reflects the Veteran's name, and that of his father.  He was listed as being 73 1/4 inches in height.  His distant uncorrected visual acuity was 20/20 in the right eye and 20/30 in the left eye.  His eyes were brown.  His weight was 173 lbs.  It was noted that he had had a tumor removed from his left thigh in 1967.  He was given a physical profile of "1" as to his hearing and "2" as to his vision.  His puretone thresholds, in decibels, at the noted frequencies (in Hertz (Hz)), were as follows: 

Hertz?
Decibels?
500
1000
2000
3000
4000
Right Ear
15
10
10
Not Tested
5
Left Ear
25
15
15
Not Tested
15

In an adjunct medical history questionnaire the Veteran reported having or having had ear, nose or throat trouble but he denied having or having had hearing loss.  It was again noted that he had had an operation for a left leg tumor.  

The report of the examination in July 1976 for separation from the Army reflects that Veteran's name, and that of his father.  He was listed as being 72 inches in height.  His distant uncorrected visual acuity was 20/20 in eye.  His eyes were brown.  His weight was 190 lbs.  He was given a physical profile of "1" as to his hearing and his vision.  His puretone thresholds, in decibels, at the noted frequencies (in Hertz (Hz)), were as follows: 

Hertz?
Decibels?
500
1000
2000
3000
4000
Right Ear
15
15
10
10
15
Left Ear
10
10
10
10
10

The report of the examination for service entrance into the Army National Guard in December 1976 lists the Veteran by name, and lists his father's name.  He was reported to be 72 inches in height.  His uncorrected distant vision was 20/20 in each eye.  His eyes were brown.  His weight was 190 lbs.  His puretone thresholds, in decibels, at the noted frequencies (in Hertz (Hz)), were as follows: 

Hertz?
Decibels?
500
1000
2000
3000
4000
Right Ear
20
15
15
15
15
Left Ear
25
15
10
10
15

The Veteran was given a hearing Profile of "1" [normal] as to his hearing and his vision.  In an adjunct medical history questionnaire the Veteran denied having or having had a hearing loss.  He was reported to have had a tumor removed from his left knee 15 years earlier.  

The Veteran's original claim for service connection for purposes of receipt of VA disability compensation, VA Form 21-526, was received in July 2012 and in which he claimed service connection for, in pertinent part, hearing loss and tinnitus, as having begun many years ago.  He did not report having any postservice treatment or evaluations for hearing loss or tinnitus.  

On VA examination in May 2013 the Veteran's claim file was reviewed.  The examiner also cited to specific STRs.  Audiometric testing revealed the Veteran's puretone thresholds, in decibels, at the noted frequencies (in Hertz (Hz)), were as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
40
55
35
45
35
Left Ear
40
50
35
50
50

Speech discrimination ability was 94 percent in the right ear and 92 percent in the left ear.  The use of puretone test results and speech discrimination ability were certified as appropriate for use in testing the Veteran's hearing acuity.  The diagnosis was a bilateral sensorineural hearing loss.  

The examiner opined that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The rationale was that the entrance and separation examinations were within normal limits and indicated no significant threshold shift.  

At the examination the Veteran reported having recurrent tinnitus but he could not specify the date of onset.  The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation, and the reason was the entrance and separation examinations were within normal limits with no significant threshold shift.  However, the Veteran reported occupational noise exposure where annual hearing evaluations were required.  

Because of the inability to render a specific medical opinion as to the claimed tinnitus, several days later, on May 30, 2013, and after a review of available records a clinician opined that the claimed tinnitus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the military enlistment and separation audiograms were normal without any indication of any significant auditory threshold shifts occurring during military service.  

It was reported that the vast majority of tinnitus complaints were subjective.  Tinnitus following a blow to the head or noise exposure was accompanied by high frequency hearing loss.  Most such cases of hearing loss were temporary, and as the hearing loss resolved so did the tinnitus.  If permanent hearing loss persisted, the tinnitus might last for years.  Tinnitus could also result from hepatitis, influenza, as well as other viral diseases.  Other causes were presbycusis, impacted cerumen, cochleitis, auditory neuritis, otosclerosis, and Meniere's disease.  It did not result from middle ear infections.  Tinnitus with a normal audiogram involved the following causes: temporomandibular joint (TMJ) dysfunction, functional causes, vascular and neurological disorders, hearing defects above 8k Hz, and retrocochlear disease such as acoustic neuroma.  One other potential etiology for tinnitus was ototoxic drugs (a number of which were specifically listed.  

The opining clinician cited Etiology and Diagnosis of Tinnitus, Up-to-Date for the following: "Overall, about 25 percent of tinnitus sufferers report an increase in tinnitus severity over time.  Chronic tinnitus is unlikely to remit completely, but often becomes less bothersome over time, especially in the setting of hearing loss."  

It was at least as likely as not that the Veteran's tinnitus was due to the combined effects of multiple factors incurred after military service: (a) age related presbycusis which contributed to sensorineural at all frequencies (b) occupational noise exposure that contributes to sensorineural at frequencies greater than 3000 Hz and does not progress once the individual was removed from the noise environment, (c) conductive hearing loss which was unrelated to noise exposure, with the common etiologies for conductive hearing loss including outer and middle ear problems.  

As to outer ear causes of hearing loss, all hearing loss related to the outer ear was by nature a conductive (not sensorineural) hearing loss.  These included causes which were congenital, infectious, due to trauma, tumor, exostosis, osteoma, benign polyps, systemic disease, dermatologic, and cerumen.  

As to middle ear causes, as with the outer ear, all hearing loss associated with the middle ear was conductive (not sensorineural) hearing loss.  These causes could be related to congenital cause, eustachian tube dysfunction, infections such as serous otitis media, tumors, cholesteatoma, otosclerosis, tympanic membrane perforation, middle ear barotrauma, and vascular causes.  

In August 2013 the Veteran submitted an article entitled concerning tinnitus and the outer ear, middle ear, and inner ear causes of tinnitus.  

In the Veteran's August 2013 Notice of Disagreement (NOD) he questioned whether the report of the service entrance examination was his because his name was not on that form and the entrance examination had his height listed as 73 1/4 inches but the exit examination had his height listed as 72 inches.  The entrance examination had his vision listed as 20/30 but the exit examination had his vision listed as 20/20.  The entrance examination had near vision markings of "J-1" and "J-4" but there were not such markings on the exit examination.  

Attached to the NOD was correspondence from the Veteran stating that he had been exposed to multiple sources of inservice noise including, gunfire, explosives, rockets, heavy weapons, M-14 rifles, 88 mm artillery, semi-automatic artillery, jets, aircrafts, trucks, tanks, missile tanks, cargo planes, dozers, grenade launchers, and helicopters.  

At the videoconference the Veteran testified that in Germany he had been exposed to very loud simultaneous artillery fire from eight artillery pieces, after which he had ringing in his ears and which he believed caused the onset of his current hearing loss.  It was alleged that audiometric testing at enlistment into the reserves, after his active duty, showed degradation in his hearing acuity.  He was also exposed to other loud noises from a firing range and helicopters.  He had not had postservice occupational noise exposure.  

Principles of Service Connection

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss as well as in some circumstances tinnitus, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Fountain v. McDonald, 27 Vet. App. 258 (2015) held "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'."  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A chronic disease need not be diagnosed during a presumptive period but no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the presumptive period.  There must be shown, by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

Initially, the Board notes that the Veteran has alleged that inservice exposure to various contaminants, including fuel and carbon monoxide, and possible exposure outside of the Republic of Vietnam may have caused other disabilities for which he has claimed service connection.  However, he had not made any allegation that any such possible exposure(s) is responsible for either his current hearing loss or tinnitus.  Also, the Veteran has questioned whether the reports of his examinations for enlistment and separation from active service, and examination for entrance into the reserves, are accurate or perhaps the records of another individual.  While there are some variances as to his weight, such fluctuations are not sufficient to indicate that these records are not those of the Veteran or are inaccurate.  Also, there are variances in the descriptions of the Veteran's height, but contrary to the allegations during the appeal his name does appear on all the examination reports and there is no variance in the description of the color of his eyes.  Moreover, all the reports list his father by name and are the same in that respect.  Also, the records, including the adjunct medical history questionnaires note his having had a tumor removed from his left lower extremity prior to his active service.  Further, the Veteran did not renew this allegation at his 2016 videoconference.  In sum, the Board finds no reason to believe that the STRs in this case belong to any other Veteran or are in any significant manner inaccurate.  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss, to include a sensorineural hearing loss, and tinnitus is not warranted.  In this regard, the Veteran's STRs are negative for tinnitus and a diagnosed chronic hearing loss, including sensorineural hearing loss, which is a listed chronic disease at 38 C.F.R. § 3.309(a), i.e., an organic disease of the nervous system.  Specifically, the STRs do not confirm that he complained of or was treated for hearing loss or tinnitus.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, in this case the audiometric testing conducted at the time of the Veteran's service separation examination did not, in the opinion of the 2013 VA examiner, reflect a shift in auditory thresholds at any relevant frequency in either ear.  This is contrary to the Veteran's lay hypothesizing to the contrary.  Thus, the holding in Hensley, Id., is inapposite.  

While the Veteran has contended that the audiometric testing at service separation did reflect a significant change in threshold levels and, so, was indicative of a hearing loss, this is in substance a medical opinion.  Such a medical opinion is competent only from a source with proper medical training, expertise, and knowledge.  In this case, there is no showing that the Veteran has such medical training, expertise, and knowledge and, accordingly, his lay assertions in this regard are simply not competent.  

Moreover, a fair reading of the 2013 VA audiology examination report reflects that the audiologist was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist was stating that, according to his knowledge, experience, and judgment, noise induced hearing loss had not been shown to manifest until years after the offending inservice noise had ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.  

"The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma from multiple sources during service, this is not the same as having sustained the type of injury that causes chronic hearing loss and tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a sensorineural hearing loss and tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that his current hearing loss, including a sensorineural hearing loss, and tinnitus should be conceded as being due to inservice acoustic trauma.  

Significantly, the Veteran did not reported having or having had disability or symptoms indicative of chronic hearing loss or tinnitus in a medical history questionnaire at separation and at the time of his separation examination clinical evaluation of his ears and audiometric testing were negative for hearing loss and tinnitus.  In short, the audiometric testing at both service entrance and at service separation did not met VA criteria for the presence of hearing loss.  The Veteran's separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Moreover, in substance, the opinion of the 2013 VA examiner was that any slight difference upon comparison of service entrance and separation audiometric testing in the threshold levels, in decibels, at the relevant frequencies in each ear were not significant.  This is the only competent medical opinion addressing this question and, so, this medical opinion stands unrebutted.  

The 2013 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current bilateral hearing loss and tinnitus were unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.  

Furthermore, the Veteran has not even reported that he had sought treatment with VA or any clinical source after service, until shortly after filing his original claim for service-connected VA disability compensation benefits.  See Curry v. Brown, 7 Vet. App. 59, 64 (1994) ("[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones).  His first reports of hearing loss and tinnitus, and attempts to link them to inservice acoustic trauma, do not antedate filing his claim in 2012, a time approaching almost three and a half decades after his 1976 discharge from active service.  

The Board has considered the article submitted by the Veteran in support of the claim for service connection for tinnitus.  However, the information in that article is not specific to the circumstances of the Veteran's case and does not address the specific facts of the Veteran's case, as did the VA examiner.  

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for hearing loss and tinnitus until July 2012, almost four decades after military service.  He has not proffered any reason for not having filed claims for service connection for hearing loss and tinnitus at a much earlier time, including as early as 1975 when, while still on active duty, he claim VA education benefits.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss and tinnitus during service; audiometric testing at service discharge which found no elevated threshold levels at any relevant frequency in either ear; his not having complained of hearing loss or tinnitus at service discharge; his not having sought treatment or disability compensation for hearing loss or tinnitus for several decades after service; the fact that his post-service clinical records are negative for any findings of a hearing loss, including sensorineural hearing loss or tinnitus, for many years after his service discharge, to be persuasive evidence against his claims.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  Here, if the Veteran had in fact had chronic hearing loss or tinnitus since the inservice acoustic trauma it would be reasonable to expect that he would have claimed these when he first had an opportunity for file a claim for VA disability compensation.  However, he did not.  Also, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (No Board err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptoms first began, or both.   

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss or tinnitus, or a diagnosis within one year of service discharge in 1976 of tinnitus or a sensorineural hearing loss (the 2nd circumstance under Jandreau).  His statement that he had hearing difficulties or tinnitus, or both, even during military service are simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss or tinnitus during service (the 3rd circumstance under Jandreau).  

The Veteran may believe that his now chronic hearing loss and tinnitus are related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, because the Veteran is untrained and uneducated in medicine he is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a claimant is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss and tinnitus is shown by the absence of contemporaneous clinical or lay evidence of each until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claims.  Rather, it is probative evidence against the claims.  

Therefore, the Board finds that because the Veteran's chronic hearing loss, including a sensorineural hearing loss, and tinnitus were first manifested several decades after active service and any acoustic trauma therein, and are not related to any disease, injury, or incident of military service, direct service connection for such disorders is not warranted.  Moreover, as indicated previously, because the allegations regarding continuity of symptomatology are not credible, presumptive service connection for a chronic disease, i.e., sensorineural hearing loss and tinnitus, is not warranted.  

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral tinnitus and for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


